               Case 19-00264-JMC-11                     Doc 1       Filed 01/16/19            EOD 01/16/19 10:10:57                 Pg 1 of 7

Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF INDIANA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Dickson Street Investments, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                                                                                  2562 Walton Blvd
                                  1912 Capital Ave, Suite 317                                     Suite 223
                                  Cheyenne, WY 82001                                              Warsaw, IN 46582
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Laramie                                                         Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  215 & 241 Dickson Street Indianapolis, IN 46202
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                 Case 19-00264-JMC-11                        Doc 1     Filed 01/16/19              EOD 01/16/19 10:10:57                      Pg 2 of 7
Debtor    Dickson Street Investments, LLC                                                              Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:

                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                Case 19-00264-JMC-11                    Doc 1        Filed 01/16/19             EOD 01/16/19 10:10:57                    Pg 3 of 7
Debtor   Dickson Street Investments, LLC                                                           Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                 Case 19-00264-JMC-11                  Doc 1        Filed 01/16/19             EOD 01/16/19 10:10:57                   Pg 4 of 7
Debtor    Dickson Street Investments, LLC                                                          Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      January 16, 2019
                                                  MM / DD / YYYY


                             X   /s/ Tad Bohlsen                                                          Tad Bohlsen
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Manager




18. Signature of attorney    X   /s/ Eric C. Redman                                                        Date January 16, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Eric C. Redman #6330-49
                                 Printed name

                                 Redman Ludwig, PC
                                 Firm name

                                 151 N. Delaware
                                 Suite 1106
                                 Indianapolis, IN 46204
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     317-685-2426                  Email address


                                 #6330-49 IN
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
    Case 19-00264-JMC-11   Doc 1   Filed 01/16/19   EOD 01/16/19 10:10:57   Pg 5 of 7


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                       INTERNAL REVENUE SERVICE
                       PO BOX 7346
                       PHILADELPHIA, PA 19101-7346




                       INDIANA DEPARTMENT OF REVENUE
                       BANKRUPTCY SECTION --- MS108
                       100 N. SENATE AVENUE, RM N248
                       INDIANAPOLIS, IN 46204




                       UNITED STATES ATTORNEY
                       10 WEST MARKET STREET
                       SUITE 2100
                       INDIANAPOLIS, IN 46204




                       UNITED STATES ATTORNEY GENERAL
                       U.S. DEPARTMENT OF JUSTICE
                       950 PENNSYLVANIA AVENUE, NW
                       WASHINGTON, DC 20530-0001




                       INDIANA ATTORNEY GENERAL
                       GOVERNMENT CENTER
                       302 WEST WASHINGTON STREET,         5TH FLOOR
                       INDIANAPOLIS, IN 46204




                       INDIANA WORKFORCE DEVELOPMENT
                       BENEFIT PAYMENT CONTROL
                       10 NORTH SENATE AVE., ROOM SE 107
                       INDIANAPOLIS, IN 46204




                       HEALTH AND HOSPITAL CORP
                       3838 N. RURAL STREET, I
                       INDIANAPOLIS, IN 46205
Case 19-00264-JMC-11   Doc 1   Filed 01/16/19   EOD 01/16/19 10:10:57   Pg 6 of 7



                   HUNTINGTON BANK
                   251 E. OHIO STREET,
                   INDIANAPOLIS, IN 46204




                   RECASA
                   130 E CHESTNUT ST # 200
                   COLUMBUS, OH 43215




                   TUPH HOLDINGS, LLC
                   C/O PAUL CARROLL, MERCER BELANGER
                   1 INDIANA SQUARE, SUITE 1500
                   INDIANAPOLIS, IN 46204
             Case 19-00264-JMC-11                             Doc 1      Filed 01/16/19      EOD 01/16/19 10:10:57      Pg 7 of 7




                                                               United States Bankruptcy Court
                                                                     Southern District of Indiana
 In re      Dickson Street Investments, LLC                                                            Case No.
                                                                                 Debtor(s)             Chapter     11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Dickson Street Investments, LLC in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 January 16, 2019                                                    /s/ Eric C. Redman
 Date                                                                Eric C. Redman #6330-49
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Dickson Street Investments, LLC
                                                                     Redman Ludwig, PC
                                                                     151 N. Delaware
                                                                     Suite 1106
                                                                     Indianapolis, IN 46204
                                                                     317-685-2426 Fax:317-636-8686




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
